1
2
3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT
10                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                             WESTERN DIVISION
12
     SARKIS OHANIAN,                    No. LA CV17-00794 JAK (FFMx)
13
             Plaintiff,
14
                    v.                  JUDGMENT
15
     NANCY A. BERRYHILL, ACTING         JS-6
16   COMMMISSIONER OF THE
     SOCIAL SECURITY
17   ADMINISTRATION,
18           Defendant.
19
20
21
22
23
24
25
26
27
28
1          Pursuant to the Court’s October 15, 2018, Order on Defendant’s Motion to
2    Dismiss (Dkt. 93),
3          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
4          1.    The above-captioned action is dismissed in its entirety with prejudice; and
5          2.    Each party shall bear his, her or its own attorney’s fees, costs and expenses.
6          IT IS SO ORDERED.
7
8     Dated: October 29, 2018
9                                              JOHN A. KRONSTADT
                                               UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
